81940: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-33205: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81940


Short Caption:WILSON VS. LAS VEGAS METRO. POLICE DEP'TCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A805368Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:10/16/2020 / Tanksley, ThomasSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:11/15/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantCurtis WilsonBrandon L. Phillips
							(Brandon L. Phillips, Attorney At Law, PLLC)
						


RespondentLas Vegas Metropolitan Police DepartmentLyssa S. Anderson
							(Kaempfer Crowell/Las Vegas)
						Ryan W. Daniels
							(Kaempfer Crowell/Las Vegas)
						Kristopher J. Kalkowski
							(Kaempfer Crowell/Las Vegas)
						


RespondentOfficer E. VonjaganLyssa S. Anderson
							(Kaempfer Crowell/Las Vegas)
						Ryan W. Daniels
							(Kaempfer Crowell/Las Vegas)
						Kristopher J. Kalkowski
							(Kaempfer Crowell/Las Vegas)
						


RespondentOfficer TennantLyssa S. Anderson
							(Kaempfer Crowell/Las Vegas)
						Ryan W. Daniels
							(Kaempfer Crowell/Las Vegas)
						Kristopher J. Kalkowski
							(Kaempfer Crowell/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


10/15/2020Filing FeeFiling Fee due for Appeal. (SC)


10/15/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-37859




10/15/2020Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (SC)20-37862




10/15/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-37864




10/15/2020Filing FeeE-Payment $250.00 from Brandon L. Phillips. (SC)


10/16/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC).20-38009




10/16/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Thomas J. Tanksley. (SC).20-38192




10/26/2020Notice/IncomingFiled Appellant's Notice of Posting Cost Bond. (SC)20-39211




10/28/2020Order/ProceduralFiled Order Directing Appellant to File Overdue Case Appeal Statement. To date, appellant has failed to comply with this court's notice. Case appeal statement due: 7 days. (SC)20-39502




11/04/2020Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation. (SC).20-40156




11/04/2020Settlement Order/ProceduralFiled Order Removing From Settlement Program and Reinstating Briefing. This appeal is removed from the settlement program. Appellant(s): 14 days transcript request; 90 days opening brief. (SC)20-40228




11/04/2020Notice of Appeal DocumentsFiled Appellant's Case Appeal Statement. (SC)20-40264




11/06/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's docketing statement due: November 20, 2020. (SC)20-40650




12/14/2020MotionFiled Appellant's Motion to Extend Time to File Docketing Statement.  (DETACHED DOCKETING STATEMENT AND RETURNED UNFILED PER ORDER 12/28/2020).  (SC)20-45183




12/28/2020Order/ProceduralFiled Order.  The clerk shall detach the docketing statement from the motion and return it unfiled.  Appellant shall have 14 days from the date of this order to file and serve an amended docketing statement that contains complete responses to all items and has all required documentation attached, and a transcript request form or a certificate that no transcripts will be requested.  (SC)20-46579




01/05/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:  6/25/2020.  To Court Reporter: Unknown. (SC)21-00309




01/15/2021Docketing StatementFiled Appellant's Docketing Statement Civil Appeal. (SC)21-01407




01/15/2021MotionFiled Appellant's Request to Extend Time to File Corrected Docketing Statement. (SC)21-01410




01/22/2021Docketing StatementFiled Respondents' Response to Docketing Statement. (SC)21-02090




02/01/2021Order/ProceduralFiled Order Granting Motion.  Appellant's motion for an extension of time to file the amended docketing statement is granted.  The amended docketing statement was filed on January 15, 2021.  The clerk of this court shall add attorney Kristopher J. Kalkowski, of the law firm of Kaempfer Crowell, as attorney for respondents Las Vegas Metropolitan Police Department, Vonjagan, and Tennant.  (SC)21-03070




03/02/2021Order/ProceduralFiled Order to File Documents.  Appellant's Opening Brief and Appendix due:  14 days.  (SC)21-06017




03/16/2021MotionFiled Appellant's Motion to Extend Time to File Opening Brief and Appendix. (SC)21-07654




03/18/2021Order/ProceduralFiled Order Granting Motion.  Appellant's Opening Brief and Appendix due:  March 23, 2021.  (SC)21-07817




03/23/2021BriefFiled Appellant's Opening Brief. (SC)21-08368




03/23/2021AppendixFiled Appellant's Appendix. Vol. 1. (SC)21-08369




04/21/2021MotionFiled Stipulation to Extend time for Respondents to File Answering Brief. (SC)21-11488




04/21/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Answering Brief. Due date is May 24, 2021. (SC)21-11508




05/24/2021BriefFiled Respondents' Answering Brief. (SC)21-14753




07/15/2021Case Status UpdateBriefing Completed/To Screening.  (SC)


11/15/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)21-32698




11/18/2021Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Parraguirre/Stiglich/Silver. Author: Silver, J. Majority: Parraguirre/Stiglich/Silver. 137 Nev. Adv. Opn. No. 70. SNP21-RP/LS/AS. (SC).21-33205




12/14/2021RemittiturIssued Remittitur. (SC).21-35533




12/14/2021Case Status UpdateRemittitur Issued/Case Closed. (SC).


01/04/2022RemittiturFiled Remittitur. Received by District Court Clerk on December 15, 2021. (SC)21-35533





Combined Case View